  Case 15-09538          Doc 59       Filed 01/21/19 Entered 01/21/19 18:36:27        Desc Main
                                        Document     Page 1 of 5


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In Re:
                                                       Case No. 1:15-bk-09538

KATHLEEN VIRGINIA PADULA                               Chapter 13

                                                       Honorable Pamela S. Hollis
                                      Debtor(s)

                                        NOTICE OF MOTION

To:       See attached service list

PLEASE TAKE NOTICE that on February 15, 2019 at 10:45 a.m., the undersigned will appear
before the Honorable Pamela S. Hollis at the Joliet City Hall, 150 West Jefferson Street, 2nd Floor,
Joliet, Illinois and will then and there present MOTION TO MODIFY CHAPTER 13 PLAN
AND SHORTEN NOTICE, a copy of which is hereby served upon you.

                                      CERTIFICATE OF SERVICE

I, Joseph Scott Davidson, hereby certify that I caused a copy of this notice and motion to be served,
via electronic case filing to Glenn B. Stearns, Chapter 13 Trustee and via United States First Class
Mail to all parties listed on the attached service list, on January 21, 2019 before the hour of 5:00
p.m. from the office located at 2500 South Highland Avenue, Suite 200, Lombard, Illinois 60148.

                                                      /s/ Joseph Scott Davidson

                                                      Joseph Scott Davidson
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      jdavidson@sulaimanlaw.com

                                                      Counsel for Kathleen Virginia Padula
                  Case
Label Matrix for local    15-09538
                       noticing           Doc 59 Nationstar
                                                   Filed 01/21/19
                                                            Mortgage LLC Entered 01/21/19 18:36:27      Desc
                                                                                             U.S. Bankruptcy     Main
                                                                                                              Court
0752-1                                                Document           Page
                                                 8950 Cypress Waters Blvd.    2 of 5         Eastern Division
Case 15-09538                                        Coppell, TX 75019-4620                               219 S Dearborn
Northern District of Illinois                                                                             7th Floor
Eastern Division                                                                                          Chicago, IL 60604-1702
Mon Jan 21 15:30:59 CST 2019
American InfoSource LP as agent for                  Convergence Receivables, LC                          Crouse Law Office, PLLC
Presence Health                                      c/o Five Lakes Agency, Inc.                          Processing Office
PO Box 248838                                        P.O. Box 80730                                       4237 Salisbury Road, Bldg 4, Suite 400
Oklahoma City, OK 73124-8838                         Rochester, MI 48308-0730                             Jacksonville, FL 32216-8029


Ditech Financial, LLC                                Equifax Information Services, LLC                    Experian Information Solutions, Inc.
C/O MRLP, LLC                                        1550 Peachtree Street NW                             475 Anton Boulevard
1 N. Dearborn, Suite 1200                            Atlanta, GA 30309-2468                               Costa Mesa, CA 92626-7037
Chicago, IL 60602-4337


Kendall County                                       Kendall County Treasurer                             (p)NATIONSTAR MORTGAGE LLC
111 W Fox Road                                       111 W. Fox Street, Room 114                          PO BOX 619096
Yorkville, IL 60560-1621                             Yorkville, IL 60560-1621                             DALLAS TX 75261-9096



Nationstar Mortgage LLC                              Nationstar Mortgage LLC                              Pierce & Associates
c/o Manley, Deas & Kochalski, LLC                    c/o Pierce & Associates                              1 North Dearborn
P.O. Box 165028                                      1 N. Dearborn, Suite 1300                            Ste 1300
Columbus, Ohio 43216-5028                            Chicago, IL 60602-4321                               Chicago, IL 60602-4373


The Clublands of Joliet HOA                          Trans Union LLC                                      US Bank Trust National Association as Truste
1400 Essington Road                                  P.O. Box 2000                                        c/o BSI Financial Services
Joliet, IL 60435-2886                                Chester, PA 19016-2000                               1425 Greenway Drive, Ste 400
                                                                                                          Irving, TX 75038-2480


Zeh and Associates, P.C.                             Charles L. Magerski                                  Glenn B Stearns
9300 West Court House Road, Suite 301                Sulaiman Law Group, LTD                              801 Warrenville Road
Manassas, VA 20110-1809                              900 Jorie Boulevard                                  Suite 650
                                                     Suite 150                                            Lisle, IL 60532-4350
                                                     Oak Brook, IL 60523-3810

Joseph S Davidson                                    Kathleen Virginia Padula                             Patrick S Layng
Sulaiman Law Group, Ltd.                             1814 Northshire Drive                                Office of the U.S. Trustee, Region 11
2500 S. Highland Ave                                 Plainfield, IL 60586-4124                            219 S Dearborn St
Suite 200                                                                                                 Room 873
Lombard, IL 60148-7103                                                                                    Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Nationstar Mortgage                                  (d)Nationstar Mortgage LLC                           (d)Nationstar Mortgage, LLC
350 Highland Drive                                   Attn: Bankruptcy                                     Attn: Bankruptcy Department
Lewisville, TX 75067                                 350 Highland Drive                                   P.O. Box 619096
                                                     Lewisville, TX 75067                                 Dallas, Texas 75261-9741
                  Case 15-09538           Doc 59       Filed 01/21/19 Entered 01/21/19 18:36:27                      Desc Main
                                                         Document     Page 3 of 5

                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)DITECH FINANCIAL LLC                              (u)NATIONSTAR MORTGAGE LLC                           (u)US Bank Trust National Association as Trus




End of Label Matrix
Mailable recipients    23
Bypassed recipients     3
Total                  26
  Case 15-09538       Doc 59     Filed 01/21/19 Entered 01/21/19 18:36:27            Desc Main
                                   Document     Page 4 of 5


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 In Re:
                                                      Case No. 1:15-bk-09538

KATHLEEN VIRGINIA PADULA                              Chapter 13

                                                      Honorable Pamela S. Hollis
                                   Debtor(s)

            MOTION TO MODIFY CHAPTER 13 PLAN AND SHORTEN NOTICE

          KATHLEEN VIRGINIA PADULA (“Debtor”), through counsel, SULAIMAN LAW

GROUP, LTD., pursuant to 11 U.S.C. §1329 moves this Court to Modify Chapter 13 Plan. In

support thereof, Debtor states as follows:

          1.   On March 17, 2015, Debtor initiated a bankruptcy case in the Northern District of

Illinois by filing a voluntary petition for relief under Chapter 13 of the Bankruptcy Code.

          2.   On May 15, 2015, an Order Confirming Plan was entered.

          3.   Debtor’s confirmed plan provides, in pertinent part:

               1. Initial plan term. The debtor will pay to the trustee $300.00 monthly for 12
               months [and $676.00 per month for 48 months] for total payments, during the initial
               plan term, of $36,048.00.

               8. General unsecured claims (GUCs). All allowed nonpriority unsecured claims,
               not specially classified, including unsecured deficiency claims under 11 U.S.C. §
               506(a), shall be paid, pro rata, in full.

          4.   On July 7, 2017, Debtor’s confirmed plan was modified.

          5.   Specifically, Debtor’s monthly payment was increased to $750.00 monthly for the

remainder of Debtor’s plan term.

          6.   Recently, Debtor’s vehicle required repairs.
  Case 15-09538       Doc 59     Filed 01/21/19 Entered 01/21/19 18:36:27            Desc Main
                                   Document     Page 5 of 5


       7.      Needing this vehicle to go to work, Debtor incurred unforeseen expense to have

this repair work completed at expense of payments to Chapter 13 Trustee.

       8.      Debtor proposes deferring the $2,600.00 default, and paying to the trustee to

$936.00 monthly for the remaining 14 months – beginning with the February 2019 payment.

       9.      Modifying Debtor’s plan will not prejudice the general unsecured creditors, as they

will be paid, in full, as provided for in Debtor’s confirmed plan.

       10.     Finally, Debtor requests the notice requirement be shortened from 28 days to 25

days as Trustee’s continued Motion to Dismiss for Failure to Make Plan Payments is set for

February 15, 2019; therefore, both Debtor’s Motion and Trustee’s Motion will be presided over

together.

       WHEREFORE, Debtor respectfully requests this Court enter an Order Modifying

Debtor’s Chapter 13 Plan to defer the $2,600.00 default to the end of the plan term; to increase the

Debtor’s payment to the trustee to $936.00 for the remaining 14 months; and grant any other relief

deemed appropriate and equitable.

Dated: January 21, 2019                               Respectfully submitted,

                                                      /s/ Joseph Scott Davidson

                                                      Joseph Scott Davidson
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      jdavidson@sulaimanlaw.com

                                                      Counsel for Kathleen Virginia Padula
